EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the Claims
Replace Claim 12 with the following:

12. A system comprising: 
a memory;
at least one processor coupled to the memory, the processor configured to:
receive a request to initiate a group gift from an initiator electronic device, wherein the request comprises a gift date on which the group gift should be sent to a receiver of the group gift;
determine a plurality of mobile electronic devices to send a first type of invitations and a second type of invitations to in order to contribute to the group gift comprising:
determine, based on a database having identifying information associated with the plurality of mobile electronic devices, that a first portion of the plurality of mobile electronic devices have previously installed an application (app) associated with a payment processing system and configured to receive a push notification, and
do not have [[not]] the app installed thereon;
send the first type of invitations to the first portion of the plurality of mobile electronic devices, wherein each of the first type of invitations comprises a push notification to the app on each of the first portion of the plurality of mobile electronic devices, and further wherein the push notification comprises a first graphical user interface element programmed to allow a first user, with a first single action, to contribute or not; 
send the second type of invitations to the second portion of the plurality of mobile electronic devices, wherein each of the second type of invitations comprises a text message to each of the second portion of the plurality of mobile electronic devices, and further wherein the text message comprises a second graphical user interface element programmed to allow a second user, with a second single action, to contribute or not;
receive a first response from each of a first subset of the plurality of mobile electronic devices indicating each contribution to the group gift, wherein the first response is sent as a result of the first single action or the second single action by each user of the first subset of the plurality of mobile electronic devices;
receive a second response from each of a second subset of the plurality of mobile electronic devices indicating a refusal to contribute to the group gift;
automatically send, after a first predetermined amount of time after the first and second type of invitations are sent or on a predetermined date indicated in the request to initiate the group gift, a reminder to each of a third subset of the plurality of mobile electronic devices that have not responded to the first and second type of invitations;

automatically send, on the gift date, a message to a gift receiver electronic device comprising information about a monetary gift, wherein the monetary gift is a remainder of the funds deducted from or charged to accounts associated with at least the first subset of the plurality of mobile electronic devices that was not used for the physical gift purchase.



Reasons for Allowance
Claims 1-3, 5-23 are allowable.
The following is an examiner’s statement of reasons for allowance: 

Clarity
The newly amended claims no longer recite indefinite claim language.  Rejections to claims 1-20 under 35 USC 112(b) have been overcome by amendment to the claims.  

Eligible Subject Matter
The newly amended claims include additional elements that are sufficient to amount to significantly more than the judicial exception.  
determining, by the one or more processors, a plurality of mobile electronic devices to send a first type of invitations to or a second type of invitations to in order to contribute to the group gift and determining a plurality of non-mobile electronic devices to send a second third type of invitations to in order to contribute to the group gift, wherein the determining the plurality of mobile electronic devices to send the first and second type of invitations to further comprises:
determining, based on a database having identifying information associated with the plurality of mobile electronic devices, that a first portion of the plurality of mobile electronic devices have previously installed an application (app) associated with the payment processing system and configured to receive a push notification; and
determining, based on the database, that a second portion of the plurality of mobile electronic devices do not have the app installed thereon;
sending, by the one or more processors, the first type of invitations or the second type of invitations to the plurality of mobile electronic devices and the second third type of invitations to the non-mobile electronic devices;
each of the first type of invitations comprises a push notification to the app on each of the first portion of the plurality of mobile electronic devices, each of the second type of invitations comprises a text message to each of the second portion of the plurality of mobile electronic devices, and
the push notification or text message comprises a graphical user interface element programmed to allow a user, with a single action, to contribute or not;

The additional limitations allow the system to determine what type of invitation to send based on the previous installation or lack thereof of an application associated with the payment processing system and configured to receive a push notification.  Each invitation type has an interface element allowing the user to decide whether to contribute.
It is noted the examiner found several of these limitations to be well-understood, routine and conventional activity.  Even assuming these limitations individually are well-understood, routine and conventional activity, “a new combination of steps in a process may be patentable even though all the constituents of the combination were well known and in common use before the combination was made” (see Diamond v. Diehr, 450 U.S. 175, 188 (1981)).  In this case, the specific elements of claim 1 work in combination to produce an integrated record within an online banking application, that is not routine or conventional activity expected when an email containing purchase transaction data is found within a separate email account.  Additionally, the claims recite a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome, and provides an improvement to the technology of enabling access to (seller) resources based on identity verification with sources. Therefore, where the combination of elements are not routine and they provide significantly more than the judicial exception, the claim is patent eligible.
Claims 2-3, 5-11, 21-23 are dependencies of independent claim 1 and recite eligible subject matter for the reasons identified above with respect to claim 1.

Claims 13-15 are dependencies of independent claim 12 and recite eligible subject matter for the reasons identified above with respect to claim 12.
Claim 16 recites a computer-readable medium consistent with and parallel to the limitations of the system of claim 1.  This computer-readable medium recites eligible subject matter for reasons consistent with those identified above with respect to claim 1.
Claims 17-20 are dependencies of independent claim 16 and recite eligible subject matter for the reasons identified above with respect to claim 16.


Allowable Subject Matter
Claims 1-3, 5-23 are allowable over the prior art.  The combination of elements and the claim as a whole are not found in the prior art.

Regarding Claims 1-3, 5-23, as discussed in the Non-Final Rejection dated 6/14/2021, neither O’Donnell (US 2013/0054330 A1) nor Brunner (US 2012/0317214 A1) nor Olague (US 2009/0069038 A1) nor the totality of the prior art anticipate or render obvious the claims as a whole.
While the prior art teaches some aspects and features of claims 1, 12 and 16, for each claim above, the Examiner emphasizes the unique combination of features as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an 

	
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Therese Kringen whose telephone number is (571)270-0159.  The examiner can normally be reached on M-F: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625